       Case 4:20-cv-04332 Document 25 Filed on 01/18/21 in TXSD Page 1 of 3




                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JOHN DOE,                                          §
     Plaintiff                                     §
                                                   §
v.                                                 §      CIVIL ACTION NO.: 4:20-cv-04332
                                                   §
TEXAS A&M UNIVERSITY,                              §
     Defendant.                                    §


                       ANITA KAWAJA’S UNOPPOSED MOTION TO
                        WITHDRAW AS COUNSEL FOR PLAINTIFF


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Pursuant to Local Rule 7.2, Plaintiff’s Counsel moves to withdraw as attorney of record.

This Motion is unopposed. A proposed order is attached. In support, Counsel states the

following:

     1. Anita Kawaja was retained to serve as local counsel on behalf of Plaintiff John Doe in the

        above-captioned action.

     2. The lead attorney for Plaintiff in this cause is David K. Sergi.

     3. Plaintiff no longer requires local counsel.

     4. As a result, Ms. Kawaja seeks leave to withdraw as an attorney of record in this cause.

     5. Movant’s withdrawal will not cause any prejudice or delay in this case. All parties have

        counsel active in their representation who will not require any additional time to review

        or acclimate in the absence of Movant as counsel.

     6. David K. Sergi and Katherine Frank will continue to serve as Plaintiff’s attorneys in this

        matter.




                                                  1
     Case 4:20-cv-04332 Document 25 Filed on 01/18/21 in TXSD Page 2 of 3




   7. Counsel has conferred with counsel for Defendant Texas A&M University, and

       Defendant is unopposed to this Motion.

   Accordingly, Anita Kawaja respectfully requests that this Court grant her Motion to

Withdraw as Counsel for Plaintiff and grant her leave to withdraw her appearance for Plaintiff

John Doe in this action.

                                           Respectfully submitted,

                                           LAW OFFICE OF ANITA KAWAJA

                                           /s/ Anita Kawaja
                                           Anita Kawaja
                                           State Bar No. 24003282
                                           Federal Bar No. 26012
                                           Email: Anita@AnitaKawajaLaw.com
                                           P.O. Box 31400
                                           Houston, TX 77231
                                           Tel.: (713) 775-5679


                                           DAVID K. SERGI AND ASSOCIATES, P.C.

                                           /s/ David K. Sergi
                                           DAVID K. SERGI – Attorney in Charge
                                           Texas Bar No. 18036000
                                           Federal Bar No. 755
                                           Email: david@sergilaw.com
                                           KATHERINE FRANK
                                           Texas Bar No. 24105630
                                           Email: katie@sergilaw.com
                                           329 S. Guadalupe St.
                                           San Marcos, TX 78666
                                           Tel. (512) 392-5010
                                           Fax. (512) 392-5042


                                           COUNSEL FOR PLAINTIFF
                                           JOHN DOE




                                                2
     Case 4:20-cv-04332 Document 25 Filed on 01/18/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on January 18, 2021 a true and correct copy of Anita Kawaja’s Motion to

Withdraw as Counsel for Plaintiff was served on Jerry Brown, and attorney for the Texas A&M

University System, electronically through email correspondence via JMBrown@tamus.edu.


                                            /s/ Anita Kawaja
                                            Anita Kawaja




                            CERTIFICATE OF CONFERENCE

       Counsel has complied with the meet and confer requirement in Local Rule LR7.1D.

Plaintiff’s counsel, Katherine Frank, spoke with an attorney for the Texas A&M University

System, Jerry Brown, via email on January 18, 2021. Defendant is unopposed to this Motion.




                                            /s/ Anita Kawaja
                                            Anita Kawaja




                                               3
